UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 16, 2013 Palmetto Bancshares, Inc. (Exact name of registrant as specified in its charter) South Carolina 0-26016 74-2235055 State or other jurisdiction of incorporation Commission File Number IRS Employer I.D. number 306 East North Street, Greenville, South Carolina Address of principal executive offices Zip Code Registrant's telephone number N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SECTION 7 – REGULATION FD DISCLOSURE Item 7.01 Regulation FD Disclosure Palmetto Bancshares, Inc. (the “Company”) is participating in the FIG Partners 9 th Annual Bank CEO Forum being held in Atlanta, Georgia on September 16 - 17, 2013. The Company is conducting meetings on Monday, September 16, 2013 and Tuesday, September 17, 2013 with various members of the financial and investing community and will provide the presentation attached as Exhibit 99.1 to this Current Report on Form 8-K. The presentation attached as Exhibit 99.1 is deemed “furnished” to the Securities and Exchange Commission (the “SEC”), and not “filed” with the SEC, and shall not be deemed incorporated by reference by any general statement incorporating by reference this Current Report into any filing by the Company under the Securities Act of 1933, as amended, or the Securities Exchange Act of 1934, as amended, and shall not otherwise be deemed filed under such Acts. SECTION 9 – FINANCIAL STATEMENTS AND EXHIBITS Item 9.01. Financial Statements and Exhibits (d) Exhibits Item Exhibit Presentation, dated September 16, 2013, for the FIG Partners 9 th Annual Bank CEO Forum SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PALMETTO BANCSHARES, INC. By: /s/ Roy D. Jones Roy D. Jones Chief Financial Officer Date: September 17, 2013
